Citation Nr: 0621124	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with depression, currently evaluated 
as 50 percent disabling. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 
 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the above 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which denied a rating in excess of 50 percent for PTSD and 
denied a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that his PTSD is more than 50 percent 
disabling.  He also claims that he is unable to work due to 
his service-connected PTSD with depression.  He has, at least 
on one occasion in the past, attributed his inability to work 
to his service-connected left hand disability.

The record reflects that the veteran sustained a left 
wrist/hand injury in service.  Service connection has been 
granted for left wrist scars and for residuals of a left 
wrist injury, and a 10 percent disability rating has been 
assigned for both disabilities, effective from July 23, 1976.  
By July 2002 rating decision, the RO granted service 
connection for PTSD with depression, which had been 
attributed to his service-connected left wrist disability, 
and assigned a 50 percent disability rating, effective from 
October 11, 2000.  

With regard to the claim for an increased rating for PTSD, 
the Board finds that the medical evidence of record is 
insufficient upon which to render a final decision.  A review 
of the evidence of record shows that the veteran has 
variously been diagnosed with PTSD, depression, organic brain 
syndrome, borderline intellectual functioning, adjustment 
disorder, personality disorder, psychosis NOS (not otherwise 
specified), cognitive deficits, and a cognitive disorder.  It 
is unclear from the medical evidence of record as to the 
symptomatology and associated disability levels associated 
with each disorder. 

With regard to the veteran's claim for a TDIU rating, the 
Board notes that there is competent evidence of record which 
confirms that the veteran is unable to secure and maintain 
employment due to his overall disabilities.  Indeed, by July 
2003 rating decision, the veteran was granted a non-service-
connected disability pension due to a finding that he was 
unable to secure and follow a substantially gainful 
occupation due to various disabilities (both service-
connected and non-service-connected), including organic brain 
syndrome, dysthymia, PTSD, borderline intellectual 
functioning, personality disorder, and a left wrist 
condition.  It is unclear from the record, however, whether 
the veteran's unemployability could be solely attributed to 
his service-connected disabilities, including PTSD with 
depression and his left hand disability.  

The record reflects that in March 2003 the veteran was 
awarded Social Security disability benefits based on several 
disabilities, including his service-connected PTSD and 
dysthymia.  While the Social Security Administration (SSA) 
decision awarding him benefits is of record, there is no 
indication that a request has been made for the records from 
the SSA which were relied upon in making the March 2003 
disability determination.  See Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 
370, 372 (1992).  Specifically, the March 2003 SSA disability 
determination shows that a psychologist, S.D., testified at 
the hearing, as a medical expert, that the veteran had an 
organic brain syndrome with history of head injury and 
borderline intellectual functioning; impairment of memory, 
mood, impulse control and emotional control; and a dysthymic 
disorder, which was long-term depression.  The psychologist 
further opined that the veteran had "well substantiated 
limits regarding social functioning, as well as 
concentration, persistence, and pace", and that his 
"organic brain difficulty involves concentration, memory, 
information processing, and impulse control", and that there 
"may also be long-term effects of drug abuse".

Although the psychologist's findings are noted in the March 
2003 SSA decision, there is no indication as to whether that 
psychologist submitted any records or a written report.  
Consequently, a request must be made for the records from the 
SSA which were relied upon in making the March 2003 
disability determination, to specifically include any records 
or reports from the psychologist, S.D., who testified at the 
hearing.  Any such records must be associated with the claims 
file prior to a final adjudication of the veteran's claims.

On the most recent VA examination, in June 2003, the veteran 
was evaluated by a VA psychologist who listed several sources 
of information, including a diagnostic interview and a mental 
status examination, as well as review of the veteran's claims 
file, medical file, and electronic files.  In the VA 
examination report, however, it was noted that the veteran 
"endorsed all symptoms presented to him", without any 
description of the symptoms presented.  It was also noted 
that the veteran's cognitive function was grossly intact on 
the day of the mental status examination, although the 
veteran did reportedly complain of unusual memory deficits.

Although the VA examination was conducted three months after 
the March 2003 SSA disability determination, it is unclear 
whether the VA examiner in June 2003 had access to the March 
2003 SSA decision, as there was no attempt to reconcile the 
March 2003 SSA decision with the findings the VA examiner 
made in June 2003.  Moreover, the VA psychologist in June 
2003 failed to provide a list of any diagnoses that may be 
attributed to the veteran.  Pursuant to VA's duty to assist 
the veteran, another VA examination should be scheduled to 
determine the current severity of the veteran's PTSD with 
depression.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159 (c)(4) (2005).  As noted above, the medical evidence 
of record reveals that the veteran has been diagnosed with 
other disorders which are not service-connected (e.g., 
organic brain syndrome, cognitive disorder) and therefore may 
not serve as a basis for VA compensation.  38 C.F.R. § 4.14.  
The VA examination obtained on remand should, to the extent 
possible, differentiate the symptomatology and associated 
disability levels associated with each discrete disorder.  
See Mittleider v. West, 11 Vet. App. 181 (1998).

The veteran has repeatedly indicated that he has received 
treatment for his service-connected disabilities at the 
Portland VAMC; his most recent statement in this regard was 
on his August 2004 substantive appeal (VA Form 9).  Through 
the course of the appeal the RO has obtained VA treatment 
records for the veteran, but has not obtained any VA 
treatment records dated beyond June 2003. Accordingly, a 
remand is required to obtain complete and current VA 
treatment records for the veteran.  See 38 U.S.C.A. § 5103A 
(a),(b),(c); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In addition, during uring the pendency of this appeal, in 
March 2006, the Court of Appeals for Veterans Claims issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  With any assistance needed from the 
veteran, request SSA to provide any 
evidence and records which were relied 
upon in making the March 2003 disability 
determination.  This should specifically 
include any records or reports submitted 
by the psychologist who testified at the 
SSA hearing in March 2003.  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have provided treatment for 
his PTSD with depression since 2003.  With 
any assistance needed from the veteran, 
obtain any additional relevant treatment 
records cited by the veteran.  Whether or 
not the veteran responds to the RO's 
letter, obtain complete and current 
treatment records for the veteran from the 
Portland VAMC pertaining to his PTSD with 
depression.

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and severity of his 
symptoms of PTSD with depression, and what 
impact, if any, they have on his 
employability.  The claims folder must be 
made available to the examiner for review 
before the examination, and the examiner 
should specifically note that the relevant 
evidence has been reviewed, including the 
findings made by the psychologist in the 
March 2003 SSA decision.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  

a.  The examiner should report a full 
multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), and an 
explanation of what the assigned GAF 
score represents.

b.  Based upon examination findings and 
a review of the claims folder, the 
examiner should specifically determine 
the symptomatology and associated level 
of disability related to the service-
connected PTSD with depression as 
opposed to any co-existing, non-
service-connected disorder(s).  If the 
examiner is unable to differentiate the 
symptomatology and associated level of 
disability, the report should so state.

c.  The examiner should also discuss 
the impact of the veteran's service-
connected PTSD with depression on his 
ability to secure or follow a 
substantially gainful occupation, again 
distinguishing, to the extent feasible, 
the relative impact of any non-service-
connected mental symptomatology.  Any 
opinion offered should include a 
complete explanation.

4.  The RO should then readjudicate the 
claims.  If any decision remains adverse 
to the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



